Exhibit 10.24 ENHANCED SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS This Enhanced Separation Agreement and General Release of Claims (the “Agreement”) is made and entered into by Michael Griffith for himself and his spouse, if applicable, and their attorneys, heirs, dependents, beneficiaries, executors, administrators, successors, and assigns (collectively, referred to in this Agreement as “Employee”) and inVentiv Health, Inc. (“inVentiv”), any parent, subsidiary, affiliate, successor, predecessor or otherwise related companies (collectively, referred to in this Agreement as the “Company”). This Agreement supersedes all prior employment agreements or employment arrangements of any kind Employee may have entered into with the Company, other than any obligations of Employee that survive the termination of Employee’s employment expressly or by necessary implication of the Severance and Non-Competition Agreement between Employee and the Company, dated as of May 10, 2014 (the “Severance Agreement”), including without limitation (except asmodified herein) Employee’s non-disclosure, non-competition, non-solicitation, and intellectual property assignment obligations therein, which are hereby incorporated by reference into this Agreement (all such obligations, the “Continuing Obligations”), a copy of which is attached hereto as Exhibit A. This Agreement shall become effective as of the Effective Date as defined in Section ELEVEN below.Notwithstanding the foregoing, this Agreement shall not supersede the Additional Separation Agreement (as defined in Section TWO below) if Employee signs such agreement within 21 days of the date that he receives the final version of it and does not revoke such agreement. Notwithstanding Section 7(b) of the Severance Agreement, for purposes of this Agreement, “affiliate” and “Affiliated Company” shall not include any other portfolio companies of Thomas H. Lee Partners (or any future private equity parent of inVentiv) which are engaged in a different line of business than inVentiv and are affiliated with inVentiv solely as a result of such common ownership. In full and fair consideration of the agreements and conditions set forth below, the parties agree as follows: ONE:Termination from Employment.
